Exhibit 10.69

FIRST AMENDMENT TO

INVESTMENT AGREEMENT

 

This First Amendment to the Investment Agreement (this “First Amendment”) is
executed this 23rd day of June, 2017, by and between Rockwell Medical, Inc., a
Michigan corporation (the “Company”) and Baxter Healthcare Corporation, a
Delaware corporation (“Purchaser”). 

 

RECITALS

A. Purchaser and the Company are parties to that certain Investment Agreement,
effective as of October 2, 2014 (the “Agreement”), which was entered into in
connection with their execution of the Exclusive Distribution Agreement (the
“EDA”) of the same date between the parties.

B. Purchaser and the Company are parties to an arbitration to settle certain
disputes arising out of the EDA and desire to enter into this First Amendment in
connection with a settlement of their disputes.

AGREEMENT

In consideration of the foregoing and mutual covenants and agreements contained
in this First Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

1. Section 7.1(b) of the Agreement is amended and restated in its entirety as
follows:

 

(b)Notwithstanding any other provision herein to the contrary, the Purchaser
shall not sell, transfer, assign, donate, pledge or otherwise dispose of the
Restricted Shares until the date which is the earlier of one year after the date
hereof or the day immediately following the Company’s 2018 annual meeting of
shareholders.  On or before the earlier of (i) the occurrence of the date
specified in the immediately preceding sentence and (ii) the expiration or
termination of the Distribution Agreement, the Company shall direct its transfer
agent to reissue the Purchaser’s stock certificate representing the Restricted
Shares without any legends (the “Replacement Stock Certificate”) and the Company
agrees it will thereafter place no stop orders or restrictions on the Restricted
Shares for any reason. 

 

2. Section 7.1(c) of the Agreement is amended and restated in its entirety as
follows:

 

(c) Any new certificate representing Restricted Shares (other than the
Replacement Stock Certificate) shall bear a legend substantially in the
following form:

 

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be offered, sold or otherwise
transferred, pledged or hypothecated unless and until such shares are registered
under such Securities Act or an opinion of counsel satisfactory to the Company
is obtained to the effect that such registration is not required.  Such shares
are also subject to a restriction on transfer contained in an Investment
Agreement, dated as of October 2, 2014 (and amended on June 23, 2017).  A copy
of the Investment Agreement is available at the Company’s principal executive
offices.



1

4816-6455-2010.3
101129\000018

--------------------------------------------------------------------------------

 



 

3. Section 7.2(a)(iii) of the Agreement is amended and restated in its entirety
as follows:

 

(iii)(A) fail to (1) grant a proxy to the Company’s designee(s) authorizing such
designee(s) to vote with respect to, or (2) otherwise vote, all shares of Common
Stock owned as of the relevant record date, in either case, on each
director-nominee and proposal in the manner recommended by the Company Board in
its proxy statement filed with the SEC in connection with the solicitation of
proxies for a meeting of shareholders, (B) fail to give consent as a
shareholder, as to all shares of Common Stock owned as of the relevant record
date, with respect to each director-nominee and proposal in the manner
recommended by the Company Board in its consent statement filed with the SEC in
connection with the solicitation of consents in lieu of a meeting of
shareholders,  or (C) grant a proxy or otherwise transfer, or allow to be
transferred, the right to vote any shares of Common Stock other than to the
Company’s designee(s);

 

4. Governing Law.  All issues and questions concerning the construction,
validity, enforcement, and interpretation of this First Amendment shall be
governed by and construed in accordance with the laws of the State of Michigan,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Michigan or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the laws
of the State of Michigan.  

5. No Other Changes.  Except as expressly modified in this First Amendment, all
other terms and conditions of the Agreement remain unchanged and in full force
and effect and shall govern and apply to all matters contemplated by this First
Amendment.

6. Interpretation.  The term “Agreement” as used herein shall mean the Agreement
as amended, modified, and supplemented by this First Amendment and all other
capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement. 

7. Counterparts and Facsimile/PDF Signatures.  This First Amendment may be
executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.  The parties hereto
agree that facsimile transmission or PDF of original signatures shall constitute
and be accepted as original signatures.

8. Severability.  In the event that any provision of this First Amendment shall
be held to be invalid or unenforceable in any respect, such provision shall be
enforced to the fullest extent permitted by law and the remaining provisions of
this First Amendment shall remain in full force and effect.  If any such invalid
portion constitutes a material term of this First Amendment, the parties hereto
shall meet and in good faith seek to mutually agree to modify this First
Amendment so as to retain, if possible, the overall essential terms of this
First Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized representatives and effective as of the date
first above written. 

 

 

 

 

 

 

COMPANY:

PURCHASER:

 

 

 

 

ROCKWELL MEDICAL, INC.

BAXTER HEALTHCARE CORPORATION

 

 

 

 

By: 

/s/ Robert Chioini

 

By: 

/s/ Gavin Campbell

 

 

 

 

 

 

 

 

 

Print Name: 

Robert Chioini

 

Print Name: 

Gavin Campbell

 

 

 

 

 

 

 

 

Title: 

Chief Executive Officer

 

Title: 

General Manager, US Renal

 

 

 

3

--------------------------------------------------------------------------------